DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second acoustic wave device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first and second ultrasound probes" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boctor et al. (US Patent No. US10,335,116) in the view of Mukdadi et al (US Pub No. US2014/0276018).

Regarding claim 1, Boctor teaches A method of imaging an internal structure of a patient using acoustic wave tomography, comprising (see col 5, lines 48-54): 
Positioning a first acoustic wave probe onto the patient (see col 5, line 55 to col 6, line 3; and col 6, line 66 to col 7, line 13);
 positioning a second acoustic wave probe adjacent to or within the patient (see col 5, line 55 to col 6, line 3; and col 6, lines 26-32);
 generating an acoustic wave with the second acoustic wave device and directing it at the internal structure of the patient (see col 6, lines 18-25 and col 6, lines 33-43);
 aligning the first and second acoustic wave probes with one another (see col 6, lines 26-32);
 transmitting and receiving acoustic signals via the first and second ultrasound probes (see col 6, lines 18-25 and col6, lines 33-43);

However, Boctor fails to explicitly teach inserting a probe into an internal cavity of the patients.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches inserting a probe into an internal cavity of the patients (See paragraph 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a method of inserting a probe into an internal cavity of the patients. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted in the internal cavity of the patient, it will allow the user to visualize the region of interest in real-time. Therefore, it is better to insert the probe into the internal cavity of the patient than placing the probe on the skin of the patient where the region of interest is located.

Regarding claim 2, Boctor teaches The method of claim 1, wherein the acoustic wave signals comprise ultrasound signals (see col 6, lines 18-25)

Regarding claim 3, Boctor teaches The method of claim 1, wherein the acoustic wave signals comprise light generated by at least one of the first and second acoustic wave probes (see col 41, lines 19-45).

Regarding claim 4, Boctor teaches the method of claim 1, however, Boctor fails to explicitly teach wherein the internal cavity is a rectum of the patient.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches the internal cavity is a rectum of the patient (See paragraph 0035).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a method of inserting a probe into an internal cavity of the patients, wherein the internal cavity is a rectum of the patient. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted into the rectum of the patient, it will allow the user to visualize and evaluate the rectal tissue of the colon or the prostate gland of the patient (see paragraph 0073 of Mukdadi). 

Regarding claim 5, Boctor teaches The method of claim 1, however, Boctor fails to explicitly teach wherein the internal cavity is a vagina of the patient.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches the internal cavity is a vagina of the patient (See paragraph 0057).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a method of inserting a probe into an internal cavity of the patients, 

Regarding claim 6, Boctor teaches A method of imaging an internal structure of a patient using ultrasound tomography, comprising (see col 5, lines 48-54):
 positioning a first ultrasound probe on the patient  (see col 5, line 55 to col 6, line 3; and col 6, line 66 to col 7, line 13);
positioning a second ultrasound probe on an abdomen of the patient or on his perineum (see col 5, line 55 to col 6, line 3; and col 6, lines 26-32); 
aligning the first and second ultrasound probes with one another (see col 6, lines 26-32); 
transmitting and receiving ultrasound signals via the first and second ultrasound probes (see col 6, lines 18-25 and col6, lines 33-43); and  Page 3 of 7DTL:edh 12/06/18 E-114-2016-0-US-03Attorney Reference Number 4239-96798-03 
reconstructing tomographic images based on the ultrasound signals received by the first and second ultrasound probes (see col 12, lines 28-42).
However, Boctor fails to explicitly teach inserting a probe into an internal cavity of the patients.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches inserting a probe into the rectum of the patients (See paragraph 0035).


Regarding claim 7, Boctor teaches The method of claim 6, wherein the tomographic images are reconstructed by determining acoustic properties in each pixel of the tomographic image (see col 38, lines 5-50 and col 44, lines 9-19). 

Regarding claim 8, Boctor teaches The method of claim 7, wherein the determined acoustic properties in each pixel of the tomographic image comprises the speed of sound and/or attenuation in each pixel of the image (see col 38, lines 1-50), wherein the act of determining the acoustic properties comprises determining a distance between a transmitting ultrasound probe and a receiving ultrasound probe (see col 38, lines 1-50),  and determining a measured travel time between a respective transmitting ultrasound probe and a respective receiving ultrasound probe(see col 38, lines 1-50).


However, Boctor fails to explicitly teach wherein the first ultrasound probe comprises a bi-plane tri-plane, or a 3D transrectal ultrasound probe.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches ultrasound probe comprises a bi-plane tri-plane, or a 3D transrectal ultrasound probe (see paragraph 0059).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a 3D transrectal ultrasound probe. This modification will result in more accurate imaging and diagnostic of the target region. The transrectal probe offers anatomic guidance.

Regarding claim 10, Boctor teaches The method of claim 9, wherein the first ultrasound probe comprises a linear transducer array (see col 14, lines 8-12).

Regarding claim 11, Boctor teaches The method of claim 9, wherein the first ultrasound probe comprises a curved transducer array (see col 31, lines 48-57).

Regarding claim 12, Boctor teaches The method of claim 9, wherein the first ultrasound probe comprises a 3D transducer array (see col 12, lines 28-42). 


Regarding claim 13, Boctor teaches The method of claim 6, wherein one or both of the first and second ultrasound probes are coupled to one or more robotic arm (see col 5, line 55 to col 6, line 3; and col 6, lines 33-43), and wherein the act of aligning the first and second ultrasound probes comprises moving one or both of the first and second ultrasound probes via the robotic arm (see col 5, line 55 to col 6, line 3; and col 6, lines 33-43).

Regarding claim 14, Boctor teaches The method of claim 6, wherein the act of aligning the first and second ultrasound probes (see col 6, lines 26-32).
However, Boctor fails to explicitly teach repositioning the ultrasound probe using a tracked passive or motorized brachytherapy stepper.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches repositioning the ultrasound probe using a tracked passive or motorized brachytherapy stepper (see paragraph 0063).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a motorized stepper to reposition the probe. This modification will result in more accurate imaging and diagnostic of the target region. The motorized stepper will control the movement and move the probe as needed for imaging.

Regarding claim 15, Boctor teaches The method of claim 6, further comprising receiving force information from one or more force sensors on the first ultrasound probe to restrict the 

Regarding claim 40, Boctor teaches A method of imaging an internal structure of a patient comprising:
 aligning a transabdominal probe for tissue characterization of the internal structure of the patient (see col 5, line 55 to col 6, line 3; and col 6, line 66 to col 7, line 13); 
transmitting and receiving acoustic signals (see col 6, lines 18-25 and col6, lines 33-43); and reconstructing the internal structure using the received acoustic signals (see col 12, lines 28-42).
However, Boctor fails to explicitly teach inserting a transvaginal probe into the patients.
Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches inserting a transvaginal probe into the patients (See paragraph 0057).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a method of inserting a probe into the vagina of the patients. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted into the vagina of the patient, it will allow the user to visualize and evaluate the gynecological anatomical structure of a female patient (see paragraph 0057 of Mukdadi).


Mukdadi, in the same field of endeavor in the subject of prostate probe with an ultrasound modalities, teaches wherein the internal structure comprises at least one of the bladder, uterus, or ovaries (See paragraph 0057).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Boctor to incorporate the teachings of Mukdadi to provide a method of inserting a probe into the internal structure of the patients, wherein the internal structure comprises the uterus. This modification will result in more accurate imaging and diagnostic of the target region. When the probe is inserted into the uterus of the patient, it will allow the user to visualize and evaluate the gynecological anatomical structure of a female patient (see paragraph 0057 of Mukdadi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. US20160262723, to Zhu, in the subject of dual-probe imaging system and process of using same.
US Patent No. US7,066,887, to Flesch, in the subject of Bi-plane Ultrasonic probe.
US Pub No. US2009/0030317, to Levy, in the subject of ultrasound imaging device.
US Patent No. US6,423,008, to Okawa, in the subject of ultrasound probe.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
for
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793